Citation Nr: 0927275	
Decision Date: 07/22/09    Archive Date: 07/30/09

DOCKET NO.  06-14 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for status post left knee trauma with residual patellofemoral 
dysfunction.

2.  Entitlement to an initial compensable rating for status 
post right lateral epicondylitis for the period prior to 
December 12, 2008.

3.  Entitlement to an initial rating in excess of 10 percent 
for status post right lateral epicondylitis for the period 
since December 12, 2008.

4.  Entitlement to service connection for a left hip disorder


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant and J.A.S.


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The veteran served a period of active duty for training from 
February 2002 to June 2002, a period of active duty from 
February 2003 to November 2003, and had subsequent duty with 
the Puerto Rico Army National Guard. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from May and June 2005 rating decisions by 
the San Juan, Puerto Rico, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to service connection for a left hip disorder and granted 
service connection for status post left knee injury, 
assigning a 20 percent disability evaluation (initially 
separate 10 percent ratings were assigned for patellofemoral 
dysfunction and patellofemoral dysfunction with limitation of 
flexion, but a single 20 percent evaluation was assigned 
effective April 1, 2006), and for status post right lateral 
epicondylitis, assigning a noncompensable evaluation.  Timely 
appeals were noted with respect to the denial of service 
connection and the ratings assigned to the service-connected 
disorders.

Hearings on these matters were held before a Decision Review 
Officer on June 15, 2006, and before the undersigned Veterans 
Law Judge sitting at the RO on February 10, 2009.  Copies of 
the hearing transcripts have been associated with the file.

During the pendency of the veteran's appeal, the RO awarded 
an increased evaluation for the right lateral epicondylitis 
from noncompensable to 10 percent, effective December 12, 
2008.  The United States Court of Appeals for Veterans Claims 
(Court) has held that on a claim for an original or increased 
rating, the claimant will generally be presumed to be seeking 
the maximum benefit allowed by law or regulations, and it 
follows that such a claim remains in controversy where less 
than the maximum benefit is awarded.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).   The Court further held that, where a 
claimant has filed a notice of disagreement as to a RO 
decision assigning a particular rating, a subsequent RO 
decision awarding a higher rating, but less than the maximum 
available benefit, does not abrogate the appeal.  Id.  Thus, 
the issue remains in appellate status. 


FINDINGS OF FACT

1.  Status post left knee trauma with residual patellofemoral 
dysfunction is manifested by extension to 0 degrees and 
flexion to 90 degrees with functional loss on repetitive 
motion due to pain.  There is no malunion of the tibia and 
fibula causing a "marked" knee disability.

2.  Prior to December 12, 2008, status post right lateral 
epicondylitis ("tennis elbow") was manifested by subjective 
pain with no limitation of motion.

3.  Since December 12, 2008, status post right lateral 
epicondylitis ("tennis elbow") has been manifested by 
extension to 0 degrees and flexion to 130 degrees with 
functional loss due to pain on repetitive motion.

4.  The veteran does not have a chronic left hip disability 
that had its onset in service or is otherwise related to 
active service.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
status post left knee trauma with residual patellofemoral 
dysfunction are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 4.1-
4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5299-5262 
(2008).  

2.  For the period prior to December 12, 2008, the criteria 
for an initial compensable rating for status post right 
lateral epicondylitis were not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5003 (2008).  

3.  Since December 12, 2008, the criteria for a rating in 
excess of 10 percent for status post right lateral 
epicondylitis were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 4.1-
4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003 (2008).  

4.  A left hip disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated September 2004, the RO satisfied its 
duty to notify the veteran under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Specifically, the RO notified the 
veteran of: information and evidence necessary to 
substantiate the claims; information and evidence that VA 
would seek to provide; and information and evidence that the 
veteran was expected to provide.  Additionally, in March 
2009, the veteran was notified of the way initial disability 
ratings and effective dates are established.  

The Board notes that notice of the evidence necessary to 
substantiate the claims for increased initial ratings was not 
delivered.  However, in Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the U.S. Court of Appeals for Veterans Claims 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

Here, the veteran is challenging the initial evaluations 
assigned following the grants of service connection for a 
left knee disorder and a right elbow disorder.  In Dingess, 
the Court of Appeals for Veterans Claims held that in cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  Id. at 
490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.
 
VA has done everything reasonably possible to assist the 
veteran with respect to her claims for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service 
treatment records have been associated with the claims file.  
All identified and available post-service treatment records 
have been secured.  The veteran has been medically evaluated 
in conjunction with her claims.  The duties to notify and 
assist have been met.

Service Connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131;  38 
C.F.R. § 3.303.  If a condition noted during service is not 
determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Active service includes any period of ACDUTRA during which 
the individual was disabled from a disease or an injury 
incurred in the line of duty, or a period of inactive duty 
for training (INACDUTRA) during which the appellant was 
disabled from an injury incurred in the line of duty.  38 
U.S.C.A. § 101(24); 38 C.F.R.          § 3.6(a).  ACDUTRA 
includes full-time duty in the Armed Forces performed by the 
Reserves for training purposes.  38 U.S.C.A. § 101(22); 38 
C.F.R. § 3.6(c).  INACDUTRA includes duty prescribed for the 
Reserves.  38 U.S.C.A.                    § 101(23)(A).  The 
Reserves include the National Guard of the United States.  38 
U.S.C.A. § 101(26), (27).  Duty, other than full-time duty, 
performed by a member of the National Guard of any State, is 
considered to be INACDUTRA.  38 C.F.R.     § 3.6(d)(4).

Service treatment records show that the veteran complained of 
left hip pain in April 2002, while serving a period of 
ACDUTRA.  The diagnosis was hip strain.  The veteran again 
reported hip pain in May 2002; at that time, the diagnosis 
was "probable stress reaction," and the veteran was 
prescribed an over-the-counter pain reliever.  On separation 
from active duty in October 2003, there were no complaints of 
hip pain.  

A September 2004 X-ray conducted at a VA facility showed a 
normal left hip.  On VA examination in November 2004, the 
veteran's reports of pain in the left hip were noted.  X-ray 
studies were normal. 

Service treatment records from the Puerto Rico National Guard 
dated in July 2005 reflect a complaint of "severe" left hip 
pain.  No diagnosis was rendered, nor was any etiology of the 
veteran's pain discussed.

The veteran received a VA examination of the hip in July 
2006.  After conducting a physical examination of the veteran 
and reviewing a left hip X-ray study, the examiner diagnosed 
left hip subtrochanteric bursitis.  Normal X-rays in 
September 2004 and July 2006 were also noted.  Pointing out 
that there was no evidence of treatment after the in-service 
event for more than 1 year, the examiner found that the 
veteran's in-service hip injury was acute and transitory and 
resolved with the treatment rendered at the time.  Thus, in 
the examiner's opinion, "the current left hip disability [if 
any] is not caused by or the result of or secondary to any 
inservice event, injury or trauma...."  

On review, the Board finds that a preponderance of the 
evidence is against a finding that the veteran's left hip 
disorder had its onset in active service.  Although there 
were complaints of hip pain in April and May 2002, there were 
no further complaints of hip pain during a period of active 
duty or ACDUTRA.  The October 2003 examination conducted upon 
the veteran's separation from active service was negative for 
hip complaints.  X-ray studies conducted in September 2004 
and July 2006 showed no abnormalities.  The July 2006 VA 
examiner diagnosed bursitis that was unrelated to the 
veteran's in-service hip complaints.  The examiner is a 
medical doctor and competent to render such an opinion; 
furthermore, the opinion is reasonably based on the facts as 
contained within the record.   No evidence has been submitted 
that rebuts the examiner's finding.  Service connection for a 
left hip disorder is not warranted.  

The Board acknowledges the veteran's contention that she has 
had hip pain since her discharge from service.  Lay evidence 
concerning continuity of symptoms after service, if credible, 
is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).   However, the Board finds that 
the reported history of continued symptoms since active 
service is inconsistent with the remaining evidence of 
record. The post-service medical evidence does not reflect 
clinical treatment for left hip pain, and all X-ray studies 
of the veteran's hip have been negative.  

The Veteran claims that her hip pain is causally related to 
active service.  While she is a nurse, she has not been shown 
to possess the requisite training or credentials needed to 
render a competent opinion as to medical causation.  It is 
not apparent that her medical training matches that of the 
physician who opined that current hip disability was 
unrelated to service.  

In conclusion, a preponderance of the evidence is against a 
finding that the veteran's left hip disorder is causally 
related to active service.  Thus, the benefit of the doubt 
rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Increased Rating

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
found in 38 C.F.R. Part 4.  Disability ratings are intended 
to compensate impairment in earning capacity due to a 
service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation 
of a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  38 
C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  When a reasonable doubt arises regarding the degree 
of disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3.  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

Because these appeals ensue from the veteran's disagreement 
with the evaluations assigned in connection with the original 
grants of service connection, the potential for the 
assignment of separate, or "staged" ratings for separate 
periods of time, based on the facts found, must be 
considered.  Fenderson v. West, 12 Vet. App. 119 (1999).



A.  Status post left knee trauma with residual patellofemoral 
dysfunction

Service connection has also been established for status post 
left knee trauma with residual patellofemoral dysfunction.  
In rating decisions dated May and June 2005, separate 10 
percent disability evaluations were assigned under DC 5003 
for noncompensable limitation of motion of the left knee, and 
for functional loss under   DeLuca v. Brown, 8 Vet. App. 202, 
204-06 (1995).  However, since April 2006, the veteran's 
disability has been given a 20 percent disability rating 
under 38 C.F.R.      § 4.124a, Diagnostic Codes 5299-5262, 
pertaining to impairment of the tibia and fibula.  A 
hyphenated diagnostic code reflects a rating by analogy.  See 
38 C.F.R. §§ 4.20 and 4.27.  The April 2006 rating decision 
indicated that the veteran's knee disorder was analogous to 
malunion of the tibia and fibula based on an MRI and bone 
scan which showed no arthritis.  However, in November 2006, 
an MRI found "mild degenerative changes."  Thus, the Board 
shall consider the findings of arthritic changes in the 
following analysis.  

Diagnostic Code 5262 provides ratings based on impairment of 
the tibia and fibula.  Malunion of the tibia and fibula with 
slight knee or ankle disability is rated 10 percent 
disabling; malunion of the tibia and fibula with moderate 
knee or ankle disability is rated 20 percent disabling; and 
malunion of the tibia and fibula with marked knee or ankle 
disability is rated 30 percent disabling.  Nonunion of the 
tibia and fibula with loose motion, requiring a brace, is 
rated 40 percent disabling.  38 C.F.R. § 4.71a.

Under DC 5003, the Schedule directs that degenerative 
arthritis that has been established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joints 
involved.  It further states that when the limitation of 
motion is noncompensable under the code, a rating of 10 
percent is for application for each such major joint affected 
by limitation of motion.  38 C.F.R. § 4.71a, DC 5003.

X-ray studies of record confirm degenerative changes to the 
right knee.  Thus, DCs 5003 is also applicable and directs 
the Board's attention to DCs 5260 and 5261 for limitation of 
motion referable to the knee.

Under DC 5260, when limitation of flexion of the leg is 
limited to 60 degrees, the rating is noncompensable.  Flexion 
limited to 45 degrees warrants a 10 percent rating.  Flexion 
limited to 30 degrees warrants a 20 percent rating.  The 
maximum rating under this DC (30 percent) is for flexion 
limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.

Limitation of extension of the leg is rated under DC 5261.  A 
noncompensable rating is warranted when extension is limited 
to 5 degrees; a 10 percent rating when limited to 10 degrees; 
a 20 percent rating when limited to 15 degrees; a 30 percent 
rating when limited to 20 degrees; a 40 percent rating when 
limited to 30 degrees; and a 50 percent rating when limited 
to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.

Knee disabilities can also be classified under other 
impairment of the knee and rated based on recurrent 
subluxation or lateral instability.  Slight impairment 
warrants a 10 percent rating.  Moderate impairment warrants a 
20 percent rating.  The maximum rating is for severe 
impairment, which warrants a 30 percent rating.  38 C.F.R. 
§ 4.71a, DC 5257.

Functional loss, which is the inability to perform the normal 
working movements of the body within normal limits, 
specifically due to pain and weakness on motion, also is to 
be considered when ascertaining the severity of 
musculoskeletal disabilities.  38 C.F.R. §§ 4.40, 4.45 and 
4.59; see also DeLuca v. Brown, 8 Vet. App. 202, 204-06 
(1995).

On VA examination in November 2004, the veteran was found to 
have limited flexion of the left knee as the result of 
degenerative joint disease with effusion.  The veteran had a 
loss of balance and a limp compensated with a cane.  X-ray 
and MRI studies showed a small effusion with Baker's cyst and 
"tibia and fibula negative."  There was normal bone 
density, and no bone injury was found on X-ray.  There was 
also no meniscal tear or ligament tear.  The diagnosis was a 
mild effusion of the left knee with negative X-rays and MRI.  

On VA joints examination in April 2005, the veteran reported 
weakness, swelling, and a sensation that the left knee was 
giving way.  Pain was a reported 7 out of 10.  There were 
weekly flareups of pain with durations of 3 to 4 hours, 
resulting in a pain severity of 9 out of 10.  The veteran 
indicated that there were severe limitations in her ability 
to walk, which impacted her employment as a nurse.  She 
denied episodes of dislocation or subluxation.  Range of 
motion testing showed flexion to 130 degrees with painful 
motion beginning at 90 degrees.  Extension was to 0 degrees 
with painful motion beginning at 20 degrees.  Stability and 
McMurray's tests were negative.  On repetitive motion, the 
veteran showed obvious signs of pain without evidence of 
fatigue, lack of endurance or weakness.  The diagnosis was 
status post left knee trauma with residual patellofemoral 
dysfunction and no evidence of instability.

A May 2005 addendum to the April 2005 examination report 
indicated that there was no functional loss upon single 
motion of the knee.  Repetitive motion, however, "elicited 
pain without any evidence of weakness, fatigue, or lack of 
coordination."  

On VA examination in July 2006, the veteran was not using an 
assistive device for walking.  She denied dislocation or 
subluxation.  She indicated that she could no longer work as 
a nurse due to her disability.  Range of motion testing 
showed flexion to 140 degrees and extension to 0 degrees.  
The veteran was not additionally limited upon repetitive 
motion.  There was no objective evidence of edema, effusion, 
instability, weakness, redness, heat, abnormal movement or 
guarding.  There was tenderness to palpation.  

The veteran received a third VA examination in December 2008.  
She was employing two crutches and a brace to walk.  She 
could walk only a few yards.  She reported giving way of the 
knee joint, instability, pain, stiffness, weakness, 
incoordination, and decreased speed of joint motion.  There 
was no dislocation or subluxation.  Flareups occurred weekly 
and lasted 1 to 2 days, and confined the veteran to bed.   

Range of motion testing showed flexion to 90 degrees and 
extension to 0 degrees.  There was objective evidence of pain 
following repetitive motion.  
The medical evidence shows that the veteran's flexion has 
been limited at most to 90 degrees.  In order to show 
entitlement to a compensable rating for limitation of 
flexion, flexion must be limited to 45 degrees or less.  
38 C.F.R. § 4.71a, DC 5260.  The Board finds that entitlement 
to an increased rating on the basis of limitation of flexion 
has not been shown.

The veteran's extension has not limited on any examination.  
To warrant a higher rating for limitation of extension, it 
would have to be limited to 10 degrees or more.  No evidence 
has been submitted that tends to show that the veteran's 
limitation of motion has worsened since she was last 
examined.  Thus, entitlement to an increased rating on the 
basis of limitation of extension has not been shown.  
38 C.F.R. § 4.71a, DC 5261. 

While the appellant has complained of instability in the 
joint, there is no objective evidence of instability or 
subluxation on testing.  On VA examinations in April 2005, 
July 2006, and December 2008, there was no instability or 
subluxation elicited on testing.  A separate evaluation for 
instability or subluxation under DC 5257 is not warranted.  
There has been no showing of a malunion of the tibia and 
fibula on X-ray or MRI.  Thus, entitlement to an increased 
rating under DC 5262 has not been shown.

The Board has considered whether a higher evaluation is 
warranted on the basis of functional loss.  See 38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 204-7 (1995).  There 
was no evidence of weakened movement, excess fatigability, or 
incoordination that could be attributed to the service-
connected disability.  Although the veteran has increased 
pain upon repetitive movement and cannot stand for long 
periods of time, the Board finds that the veteran's current 
disability rating of 20 percent adequately compensates for 
that loss.  There is not adequate pathology or symptoms that 
would warrant an evaluation in excess of 20 percent for 
functional loss.  See DeLuca, 8 Vet. App. 204-7 (1995).  

A higher alternative rating is offered under DC 5256 for 
ankylosis of the knee joint.  However, there is no evidence 
that the veteran's knee joint is ankylosed.  Thus, an 
increased rating under DC 5256 is not warranted.  No 
subluxation has been reported and references to instability 
are intermittent and do not rise to the level of "severe" 
that would entitle the veteran to an increased rating under 
DC 5257.  There is no evidence of dislocated or excised 
semilunar cartilage that would entitle the veteran to an 
increased evaluation under DCs 5258 and 5259.  Examinations 
have not found genu recurvatum as contemplated by DC 5263.  

The Board must address referral to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
under 38 C.F.R.§ 3.321 (b)(1) only where circumstances are 
presented which the Director might consider exceptional or 
unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).   
Although the veteran has indicated that her knee disability 
has interfered with her ability to maintain employment, no 
objective evidence has been submitted indicating that her 
knee disability is the primary cause of her inability to 
work.  The evidence of record also does not demonstrate that 
the veteran's service-connected knee disorder presents an 
exceptional or unusual disability picture with related 
factors such as frequent periods of hospitalization as to 
render impractical the application of regular schedular 
standards.  Consequently, the Board concludes that a remand 
for consideration of the assignment of an extraschedular 
rating is not warranted in this case.  See Floyd v. Brown, 8 
Vet. App. 88, 96 (1996); see also Bagwell v. Brown, 9 Vet. 
App. 337, 338-339 (1996).

The Board has also considered whether higher ratings might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  
However, the weight of the credible evidence demonstrates 
that the manifestations of the veteran's service connected 
knee disorder have warranted no more than a 20 percent rating 
since November 2003, the effective date of the grant of 
service connection.



B.  Status post right lateral epicondylitis

1.  Prior to December 12, 2008

Service connection for right lateral epicondylitis was 
granted by rating decision dated May 2005 and a 
noncompensable rating was established effective November 7, 
2003, under DC 5003.  

According to DC 5003, degenerative arthritis, including 
osteoarthritis, established by X-ray findings is rated 
according to limitation of motion for the joint or joints 
involved.  Where limitation of motion is noncompensable, an 
evaluation of 10 percent is assigned for each major joint 
(including the ankle and the knee) or group of minor joints 
affected by limitation of motion to be combined not added 
under DC 5003.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  Normal range of 
motion for the elbow is 0 degrees extension and 145 degrees 
flexion.  

Under the provisions of Diagnostic Code 5205, a 40 percent 
rating for the major elbow and a 30 percent rating for the 
minor elbow is warranted for favorable ankylosis of the elbow 
at an angle between 90 degrees and 70 degrees. A 50 percent 
rating for the major elbow and a 40 percent rating for the 
minor elbow is warranted for intermediate ankylosis of the 
elbow at an angle of more than 90 degrees or between 70 
degrees and 50 degrees. A 60 percent rating for the major 
elbow and 50 percent rating for the minor elbow is warranted 
for unfavorable ankylosis of the elbow at an angle of less 
than 50 degrees or with complete loss of supination or 
pronation. 38 C.F.R. § 4.71a.

Under the limitation of flexion of the forearm provisions of 
Diagnostic Code 5206, a noncompensable rating is warranted 
for flexion of the major forearm limited to 110 degrees; a 10 
percent rating is warranted for flexion of the major forearm 
limited to 100 degrees; a 20 percent rating is warranted for 
flexion of the major forearm limited to 90 degrees; a 30 
percent rating is warranted for flexion of the major forearm 
limited to 70 degrees; a 40 percent rating is warranted for 
flexion of the major forearm limited to 55 degrees; and a 50 
percent rating is warranted for flexion of the major forearm 
limited to 45 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 
5206.

Under the limitation of extension of the forearm provisions 
of Diagnostic Code 5207, a 10 percent rating is warranted for 
extension of the major forearm limited to 45 degrees and for 
extension of the major forearm limited to 60 degrees; a 20 
percent rating is warranted for extension of the major 
forearm limited to 75 degrees; a 30 percent rating is 
warranted for extension of the major forearm limited to 90 
degrees; a 40 percent rating is warranted for extension of 
the major forearm limited to 100 degrees; and a 50 percent 
rating is warranted for extension of the major forearm 
limited to 110 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 
5207.

In addition to the foregoing, a 20 percent rating is 
warranted where flexion of the forearm is limited to 100 
degrees and extension is limited to 45 degrees. 38 C.F.R.    
§ 4.71a, Diagnostic Code 5208.

On VA examination in April 2005, the veteran was in no pain.  
Range of motion of the elbow joint was normal and pain-free.  
Forearm and wrist motion were also tested and were found to 
be normal and pain-free.  There was some tenderness at the 
right elbow lateral epicondyle.  The diagnosis was status 
post right tennis elbow, asymptomatic.  

The veteran received a second VA joints examination in July 
2006.  She complained of pain in the right elbow and 
occasional loss of strength.  Flareups were severe and 
painful, lasting from several hours to a full day.  The 
veteran reported difficulty lifting objects during a flareup.  
Range of motion testing showed extension to 0 and flexion to 
145.  There was no functional loss, or objective evidence of 
edema, effusion, instability, weakness, guarding, redness, 
heat or abnormal movement.  

At no point during the applicable time period did the 
objective evidence of record show a limitation of extension 
or flexion of the elbow joint or ankylosis of the joint.  
Thus, entitlement to an increased rating under DCs 5205-5209 
has not been shown.  

Although the veteran complained of pain and tenderness in the 
joint, the evidence fails to show a noncompensable limitation 
in range of motion that would warrant an increased evaluation 
under DC 5003.  The April 2005 VA examination report noted 
that the elbow was essentially asymptomatic and no objective 
evidence of dysfunction was observed on the July 2006 VA 
examination.  There was insufficient objective evidence of 
dysfunction to warrant higher compensation on the basis of 
functional loss.  See DeLuca, 8 Vet. App. 204-7 (1995).  
Consequently, for the period from November 7, 2003, to 
December 12, 2008, an initial compensable evaluation for 
right lateral epicondylitis is not warranted.  38 C.F.R. § 
4.71a.  

2.  Since December 12, 2008

VA examination in December 2008 showed complaints of pain, 
deformity, instability, stiffness, and decreased speed of 
joint motion.  There was an "electricity sensation right 
elbow and proximal arm."  The joint was tender.  There were 
reported "severe" flareups several times a day, lasting 15 
to 20 minutes each.  The veteran testified at her hearing 
that these flareups impaired her ability to use her cane, and 
thus impaired her ability to walk.  Range of motion testing 
showed flexion to 130 degrees and extension to 0 degrees with 
pain on active motion.  There was also objective evidence of 
pain following repetitive motion.  

According to DC 5003, where limitation of motion is 
noncompensable, an evaluation of 10 percent is assigned for 
each major joint affected by limitation of motion.  Since 
December 12, 2008, the veteran's elbow disability has been 
exhibited by a limitation of flexion to 130 degrees.  DC 
5206, referable to limitation of flexion of the forearm, 
states that flexion should be limited to 100 degrees or more 
if the disorder is to be compensable.  Since the veteran's 
elbow disorder is manifested by a noncompensable limitation 
of motion, under DC 5003 she is entitled to a 10 percent 
rating for right lateral epicondylitis.  An increased rating 
under DC 5003 is not warranted, as there is no evidence of 
involvement of 2 major joints.  

The Board has considered whether a higher evaluation is 
warranted on the basis of functional loss.  See 38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 204-7 (1995).  There 
was no evidence of weakened movement, excess fatigability, or 
incoordination that could be attributed to the service-
connected disability.  Although the veteran has increased 
pain upon repetitive movement, the Board finds that the 
veteran's current disability rating of 10 percent adequately 
compensates for that loss.  See DeLuca, 8 Vet. App. 204-7 
(1995).  

A higher alternative rating is offered under DC 5205 for 
ankylosis of the elbow joint.  However, there is no evidence 
that the veteran's elbow is ankylosed.  Thus, an increased 
rating under DC 5256 is not warranted.  Flexion is not 
limited to 100 degrees or greater, nor is extension limited 
to 45 degrees or greater; thus, increased ratings under DCs 
5206 and 5207 are also not warranted.  There is also no 
evidence of impairment of the flail joint, nonunion of the 
radius and ulna, impairment of the ulna or radius, or 
impairment of supination or pronation that would entitle the 
veteran to an increased rating under DCs 5209 to 5213.  

The Board must address referral to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
under 38 C.F.R.§ 3.321 (b)(1) only where circumstances are 
presented which the Director might consider exceptional or 
unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).   
Although the veteran has indicated that her knee disability 
has interfered with her ability to maintain employment, no 
objective evidence has been submitted indicating that her 
elbow disability is the primary cause of her inability to 
work.  The evidence of record also does not demonstrate that 
the veteran's service-connected elbow disorder presents an 
exceptional or unusual disability picture with related 
factors such as frequent periods of hospitalization as to 
render impractical the application of regular schedular 
standards.  Consequently, the Board concludes that a remand 
for consideration of the assignment of an extraschedular 
rating is not warranted in this case.  See Floyd v. Brown, 8 
Vet. App. 88, 96 (1996); see also Bagwell v. Brown, 9 Vet. 
App. 337, 338-339 (1996).



Summary

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no provision 
upon which to assign higher evaluations for service connected 
status post left knee trauma with residual patellofemoral 
dysfunction or right lateral epicondylitis at any point 
during the appeals period.  Thus, the preponderance of the 
evidence is against the veteran's increased rating claims.  
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 


ORDER

Entitlement to an initial rating in excess of 20 percent for 
status post left knee trauma with residual patellofemoral 
dysfunction is denied.

Entitlement to an initial compensable rating for status post 
right lateral epicondylitis for the period prior to December 
12, 2008, is denied.

Entitlement to an initial rating in excess of 10 percent for 
status post right lateral epicondylitis for the period since 
December 12, 2008, is denied.
Service connection for a left hip disorder is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


